Citation Nr: 1427580	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-35 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus, type II with associated erectile dysfunction, peripheral neuropathy of the upper extremities and mild non-prolific diabetic retinopathy in the left eye.


REPRESENTATION

Veteran represented by:	Frank H. Javorka


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1968 to May 1972.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2010 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).   

In July 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the claims folder.  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's diabetes mellitus is currently rated 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  To warrant the next higher disability rating under Diagnostic Code 7913 (40 percent), the Veteran's diabetes must require insulin, restricted diet, and regulation of activities.

The Board notes that under 38 C.F.R. § 4.119, Diagnostic Code 7913, which pertains to diabetes mellitus, "regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.   61 Fed. Reg. 20,440, 20,443 (May 7, 1996) (defining "regulation of activities," as used by VA in 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).   
The Veteran was most recently afforded a VA examination for his diabetes mellitus in January 2012.  The VA examiner noted that the Veteran required one insulin injection per day.  Although the examiner indicated that the Veteran's diabetes was not managed by a restricted diet, the Board notes that in a previous VA examination dated August 2009, the Veteran was instructed to follow a restricted diet due to the diabetes.  Furthermore, the January 2012 VA examiner noted that the Veteran's diabetes required regulation of activities as part of the medical management of the diabetes.  In this regard, the examiner noted that the Veteran eats his food prior to bedtime to prevent hypoglycemia.  Crucially, however, the examiner did not report whether the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  The evidence is therefore unclear as to whether the Veteran's diabetes mellitus requires regulation of activities sufficient to warrant a higher disability rating under Diagnostic Code 7913.

In light of the foregoing, the Board finds that a VA examination would be probative in order to ascertain the current severity of the Veteran's diabetes, to include whether he requires regulation of activities as well as a restricted diet due to his diabetes.  See 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

The Board also notes that at the July 2012 Board hearing, the Veteran stated that he has loss of teeth and tremors due to his diabetes.  See the July 2012 Board hearing transcript, pgs. 6-8.  Pertinently, the regulations under Diagnostic Code 7913 stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).    

The evidence of record is unclear as to whether the Veteran specifically has tremors and loss of teeth as complications of his diabetes.  Accordingly, the Board finds that a VA examination would also be probative to ascertain whether the Veteran currently has tremors and loss of teeth as a complication of his diabetes, and if so, the current severity of these disabilities.  
 
Finally, during the July 2012 Board hearing, the Veteran reported that he had treatment for his eyes, to include his diabetic retinopathy, "a few weeks ago" in Allentown, Pennsylvania.  See the July 2012 Board hearing transcript, pgs. 18-19.  The Board notes that the Veteran has received treatment for his diabetic retinopathy from the VA Medical Center in Allentown, and the most recent VA treatment records associated with the claims folder from this facility were obtained in February 2012.  

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claim remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any VA treatment records dated after February 2012 pertaining to the Veteran's diabetes with associated manifestations, to include diabetic retinopathy.  All attempts to secure this evidence must be documented in the claims folder.

3. Thereafter, afford the Veteran an examination to determine the current severity of the Veteran's diabetes mellitus, type II, and any associated manifestations, including but not limited to erectile dysfunction, peripheral neuropathy of the upper extremities, and diabetic retinopathy.  

The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that the folder was reviewed in conjunction with the examination.  

The examiner should also evaluate and discuss the severity of all complications of diabetes mellitus, type II, that the Veteran experiences, to include, but not limited to, erectile dysfunction, peripheral neuropathy of the bilateral upper extremities, and retinopathy as well as the Veteran's reported loss of teeth and tremors.  The examiner should comment on any occupational impairment resulting from the Veteran's diabetes mellitus.  

The examiner should specifically render an opinion as to the following:

a)  Whether the Veteran currently suffers from tremors;

b)  If the Veteran currently suffers from tremors, is it at least as likely as not (i.e. 50 percent or greater probability) that the tremors are either (1) caused by, or (2)  aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected diabetes.  If the examiner finds that the tremors are aggravated by the service-connected diabetes, then he/she should quantify the degree of aggravation.  

c)  Whether the Veteran currently suffers from a disability manifested by loss of teeth;

d)  If the Veteran currently suffers from a disability manifested by loss of teeth, is it at least as likely as not (i.e. 50 percent or greater probability) that the disability is (1) caused by, or (2)  aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected diabetes.  If the examiner finds that the loss of teeth is aggravated by the service-connected diabetes, then he/she should quantify the degree of aggravation.

Furthermore, the examiner should specifically address the following questions:

a)  Does the treatment for the Veteran's diabetes mellitus include the requirement of insulin, restricted diet, and the regulation of occupational and recreational activities? 

b)  Does the Veteran experience episodes of ketoacidosis or hypoglycemic reactions?  If so, the examiner should note the number of hospitalizations per year or number of visits to a diabetic care provider required as a result of such episodes.

c)  Does the Veteran's diabetes mellitus require more than one daily injection of insulin or involve the progressive loss of weight and strength?

The examiner is asked to provide the underlying reasons for any opinion expressed.  

The RO should ensure that the examination report complies with this remand and answers the questions presented in the RO's examination request.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



